USDC IN/ND case 2:18-cr-00021-TLS-APR document 351 filed 09/12/19 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 2:18-cr-21
                                              )
TEDDIA CALDWELL, et al.,                      )
                                              )
                       Defendants.            )

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

TO:    Warden                                         United States Marshal
       Cobb County Jail                               Northern District of Indiana
       Marietta, Georgia                              Hammond, Indiana

GREETINGS:
       The court being advised that the United States is conducting a Jury Trial on October 7,

2019, and that the prisoner, Russell L. Peoples is necessary to be a witness therein and is in the

lawful custody and control of the Warden, Cobb County Jail, Marietta, Georgia.

       It is ORDERED and ADJUDGED that the Warden, Cobb County Jail, be required and

is hereby commanded to surrender the body of Russell L. Peoples, Prisoner, to the United States

Marshal for the Northern District of Indiana, or any duly authorized deputy, or any authorized

Marshal, for the purpose of producing the body of this prisoner before a Jury Trial for the

Northern District of Indiana, in the Federal Building at Hammond, Indiana, on October 7, 2019,

so that the prisoner may be present for the purpose of testifying in the Jury Trial and then and

there abide by the Order of this court until completion of his testimony, and thereafter to be

returned to the institution by the United States Marshal, or one of his duly authorized deputies,

under safe and secure conduct, and have you then and there this Writ.

       ENTERED this 12th day of September, 2019.
                                                             /s/ Andrew P. Rodovich
                                                             United States Magistrate Judge
